
	
		I
		112th CONGRESS
		1st Session
		H. R. 2347
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to convey a
		  railroad right of way between North Pole, Alaska, and Delta Junction, Alaska,
		  to the Alaska Railroad Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Railroad Right of Way Extension
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)Freight trains
			 provide an efficient, reliable, all-weather transportation system that produce
			 less greenhouse gas emissions and are 70 percent more fuel efficient than
			 trucks for large loads. The American Association of Railroads reports that a
			 freight train can carry 457 ton-miles per gallon of diesel fuel and are
			 substantially more fuel efficient than other forms of surface
			 transportation.
			(2)The Alaska
			 Railroad Act (38 Stat. 305), which was signed into law on March 12, 1914,
			 authorized the construction of a 1,000-mile rail line in the Territory of
			 Alaska to best aid in the development of the agricultural and mineral or
			 other resources of Alaska … and so as to provide transportation of coal for the
			 Army and Navy, transportation of troops, arms, munitions of war, the mails, and
			 for other governmental and public purposes.
			(3)The Alaska
			 Railroad, which was constructed between 1915 and 1923, consists of only 467
			 miles of main line tracks. An additional 533 miles of tracks could be
			 constructed under the original authorization.
			(4)An 80-mile rail
			 extension between North Pole and Delta Junction—
				(A)would greatly
			 benefit the Department of Defense, which has large training areas south of the
			 Tanana River between Fairbanks and Delta Junction;
				(B)would provide
			 access to the Joint Pacific Area Range Complex, which is currently limited to
			 ice roads during winter;
				(C)would enable the
			 United States Army to mobilize military units to a staging area immediately
			 south of the Tanana River;
				(D)would enable the
			 United States Air Force to move large freight to the Fort Greely missile
			 intercept complete located near Delta Junction; and
				(E)would facilitate
			 the economical movement of commercial freight and passenger transportation,
			 including tourism.
				3.Conveyance of
			 land in Alaska for railroad right of way
			(a)Conveyance
			 authorizedThe Secretary of the Interior, and such other Federal
			 officials as may be necessary and appropriate, shall convey to the Alaska
			 Railroad Corporation (referred to in this section as the Alaska
			 Railroad) all rights, title, and interests held by the United States to
			 approximately 950 acres of land located between North Pole, Alaska, and Delta
			 Junction, Alaska, for the purpose of constructing a railroad corridor and
			 related support areas and structures.
			(b)Description of
			 property
				(1)DeterminationThe
			 exact acreage and final route configuration of the conveyance authorized under
			 subsection (a) shall be determined pursuant to the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) process conducted by the Surface
			 Transportation Board.
				(2)SurveysThe
			 legal description of the real property to be conveyed under subsection (a)
			 shall be determined by surveys satisfactory to the Secretary of the Interior.
			 The cost of the surveys shall be borne by the Alaska Railroad.
				(c)Additional terms
			 and conditions
				(1)In
			 generalThe Secretary of the Interior, and such other Federal
			 officials as may be necessary and appropriate, may require such additional
			 terms and conditions in connection with the conveyances described in subsection
			 (a) as may be appropriate to protect the interests of the United States.
				(2)Scope of
			 conveyance
					(A)In
			 generalThe interest conveyed to the Alaska Railroad by the
			 United States under subsection (a) shall be a full title interest,
			 substantially equivalent to the title interest received by the Alaska Railroad
			 under the Alaska Railroad Transfer Act of 1982 (45 U.S.C. 1201 et seq.) except
			 as provided in subparagraph (B).
					(B)Exclusive use
			 right-of-wayIf the Secretary of the Interior, the Alaska
			 Railroad, and such other Federal officials as may be appropriate concur, the
			 interest conveyed to the Alaska Railroad in designated areas shall be an
			 exclusive use right-of-way in perpetuity, to include the full rail and utility
			 franchise with reversion to conveyance described in subparagraph (A) in the
			 event of future Federal disposition of fee title.
					(3)ConstructionThe
			 railroad extension shall be constructed in phases after the Surface
			 Transportation Board has approved the entire route.
				(d)Consideration
				(1)In
			 generalThe Alaska Railroad, shall, in consideration for the land
			 conveyed by the United States under this section—
					(A)convey, or cause
			 to be conveyed, exchange property in accordance with paragraph (3);
					(B)pay the purchase
			 price for such real property, in accordance with paragraph (4); or
					(C)pay other
			 consideration as may be negotiated with the Secretary of Interior and other
			 Federal officials, as appropriate.
					(2)Number of
			 paymentsConveyance and payment of consideration may be made
			 through a single payment for the entire route or through separate payments for
			 each portion of the route, as selected by the Alaska Railroad.
				(3)Replacement
			 propertyIf the Alaska Railroad chooses to provide consideration
			 under paragraph (1)(A), the Alaska Railroad shall convey or cause to be
			 conveyed, and pay the cost of conveying, to the United States, fee simple title
			 to land that the Secretary of the Interior determines to be suitable in
			 exchange for the property being conveyed to the Alaska Railroad.
				(4)Purchase
			 priceIf the Alaska Railroad chooses to provide consideration
			 under paragraph (1)(B), the Alaska Railroad shall pay the United States the
			 fair market value of the real property conveyed by the United States based on
			 its highest and best use, as determined by an independent appraisal
			 commissioned by the Secretary of the Interior and paid for by the Alaska
			 Railroad.
				(5)AppraisalIn
			 carrying out an appraisal under paragraph (4)—
					(A)the appraisal
			 shall be performed by an appraiser mutually acceptable to the Secretary of the
			 Interior and the Alaska Railroad; and
					(B)the assumptions,
			 scope of work, and other terms and conditions related to the appraisal
			 assignment shall be mutually acceptable to the Secretary of the Interior and
			 the Alaska Railroad.
					(6)Payment
			 termsPayment of the appraised value for any land conveyed to the
			 Alaska Railroad under this section shall be—
					(A)made by the Alaska
			 Railroad to the United States upon completion of an as-built survey of the
			 completed construction and receipt by the Alaska Railroad of formal conveyance;
			 and
					(B)without interest
			 or any escalation of the value due to the passage of time or development of the
			 real property.
					(e)Pre-Conveyance
			 entryThe Secretary of the Interior, and other Federal officials
			 as may be necessary and appropriate, on such terms and conditions as may be
			 appropriate, may authorize the Alaska Railroad to enter upon the land to be
			 conveyed to the Alaska Railroad at no charge for pre-construction and
			 construction activities.
			(f)Savings
			 provisionNothing in this section may be construed to affect the
			 duties, responsibilities, or liability of the Federal Government under the
			 Comprehensive Environmental Response, Compensation and Liability Act of 1980
			 (42 U.S.C. 9601 et seq.) concerning any lands conveyed under this
			 section.
			
